Citation Nr: 1523379	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  12-20 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent for service-connected post-traumatic stress disorder (PTSD) with major depressive disorder [herein PTSD].

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1965 to February 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  An April 2012 rating decision and notification letter denied the Veteran's TDIU claim.  The Board remanded the Veteran's claims in September 2014.  
 
The Veteran testified at a May 2012 Decision Review Officer (DRO) hearing and a November 2013 video-conference hearing before the undersigned Veterans Law Judge (VLJ).  Transcripts of the hearings are of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

Subsequent to the most recent Supplemental Statement of the Case issued in February 2015, additional evidence was received.  In a response received in March 2015, the Veteran's representative waived consideration by the Agency of Original Jurisdiction (AOJ) of any additional evidence submitted.   

The September 2014 Board remand noted that "[i]n a September 2010 statement, the Veteran sought to reopen the claim for service connection for a right knee disorder."  This claim still does not appear to have been adjudicated by the AOJ and therefore the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD, throughout the period on appeal, is manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  The Veteran's service-connected PTSD, throughout the period on appeal, has not been manifested by total occupational and social impairment.

3.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability when considering his education, special training, and employment history.


CONCLUSIONS OF LAW

1.  Throughout the period on appeal, the criteria for a disability rating in excess of 70 percent for the Veteran's service-connected PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

2.  Resolving reasonable doubt in the Veteran's favor, entitlement to a TDIU is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD Claim

A.  VA's Duty to Notify and Assist

With respect to the Veteran's PTSD claim, the Veteran was provided with adequate notice in a July 2009 letter, prior to the October 2009 decision on appeal.  

The duty to assist includes assisting the Veteran in the procurement of relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  Of record are the Veteran's service, personnel and VA treatment records.  

The evidence of record indicated that the Veteran was in receipt of Social Security Administration (SSA) disability compensation at some point, however, no records are of record.  An August 1995 SSA letter referenced Supplemental Security Income paid from October 1995.  An undated SSA letter referenced retirement benefits paid for September 2008.  It is not entirely clear when, or for what disabilities, SSA disability compensation was in effect.  At the November 2013 Board hearing, the VLJ discussed this issue and the Veteran stated that "maybe 4 or 5 years ago" was when he first got SSA disability benefits.  The RO requested SSA records and received a response in April 2011 that no medical records existed and further efforts to obtain them would be futile.  Another response from the SSA that is undated (but referenced a December 2013 request) again noted the unavailability of SSA records.  It does not appear that the Veteran was notified of such pursuant to 38 C.F.R. § 3.159(e) (2014).  However, at the November 2013 Board hearing, the VLJ noted that no SSA records were of record and suggested that the Veteran try and obtain SSA records.  As the Veteran was notified of VA's inability to obtain SSA records and informed that he should try to obtain them, the Board finds that there is no prejudice to the Veteran with respect to the RO's lack of notification of the unavailability of SSA records pursuant to 38 C.F.R. § 3.159(e) (2014).       

As such, the Board finds VA has satisfied its duty to assist with the procurement of records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c) (4) (2014).  In this case, the Veteran was provided with VA PTSD examinations in August 2009, June 2011 and January 2015.  The Veteran and his representative have not stated, and the evidence of record does not suggest, any worsening of the Veteran's service-connected PTSD since the January 2015 VA examination.  The Board finds the VA examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claim.  See Rodriguez-Nieves v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran's PTSD claim was previously remanded by the Board in September 2014 and the Board finds that there has been substantial compliance with the remand directives, as the requested VA treatment records (dating from February 2012) were obtained and the requested VA examination was conducted.  Stegall v. West, 11 Vet. App. 268 (1998).

With respect to the aforementioned Board hearing and the RO hearing of May 2012, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the VLJ or Decision Review Officer (DRO) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the current appellate issue at the beginning of the hearing, asked questions regarding the Veteran's claim and specifically suggested the submission of SSA records.  The DRO also elicited testimony concerning the Veteran's psychiatric symptoms and how they affect his daily functioning.   Moreover, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2014), nor has either identified any prejudice in the conduct of the Board hearing.

In conclusion, VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim.

B.  Legal Criteria

The Veteran's service-connected PTSD is currently assigned a 70 percent disability rating under Diagnostic Code 9434-9411, effective July 2009.  Diagnostic Code 9434 is for Major Depressive Disorder and Diagnostic Code 9411 is for PTSD; both are rated using the General Rating Formula for Mental Disorders (General Formula). 

Under the General Formula, a 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and  inability to establish and maintain effective relationships.  

A 100 percent disability rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

The "such symptoms as" language means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The list of examples provides guidance as to the severity of symptoms contemplated for each rating.  Id.  However, this fact does not make the provided list of symptoms irrelevant.  See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The Veteran must still demonstrate either the particular symptoms associated with the rating sought, or other symptoms of similar severity, frequency, and duration.  Id. at 117. 

C.  Analysis

The Veteran was afforded a VA PTSD examination in August 2009.  The examination report noted that the Veteran was currently employed at a van company and the Veteran reported for the past year he had "been working part-time for about 40 hours per week."  The Veteran stated that his marriage was "fair" and that he and his wife had "become very distant from one another over the past few years."  The Veteran described his relationship with his children as "good" and stated that he had a "close" relationship with his step-children.  The examination report noted no overnight hospitalizations in the past year, but noted he was taken to the emergency room five months ago and was treated for anxiety and asthma.  The Veteran stated about his part-time job as a driver that "[i]t's not easy, the people are difficult and I often lose my patience, have to bite my tongue and hold in my anger.  I also don't feel safe with people behind me."  The Veteran reported that he missed work about six times in the past year due to anxiety or sickness.  The Veteran also reported that his symptoms of PTSD and depression had increased in the past few years and that he had "significant loss of interest and pleasure in previously activities and with people, which have negative impacted his marriage."  The Veteran reported having intrusive thoughts and memories of traumatic experiences weekly, nightmares of his traumas three to four times a month and physiological reactivity to reminders of his trauma.  The Veteran reported avoiding talking or thinking about his traumas and avoiding situations and activities that are reminders of his traumas, as well as a "complete loss of interest in previously enjoyed activities."  The Veteran also reported social isolation and detachment and stated that "I don't have any friends anymore, I just have acquaintances and associates."  The Veteran reported irritability and anger, sleep disturbance, poor concentration, hypervigilance, argumentative feelings and that he did not trust people.  The Veteran reported that his symptoms "continue to cause him significant distress and problems in relationships" and that the symptoms make it difficult to work.  The examination report noted symptoms of a depressive disorder, that the Veteran felt depressed and sad for many years, that he had given up hobbies because he lacked interest and energy, that he reported a craving for food "all the time," that he wanted to isolate from others, a diminished interest in sex, problems sleeping, fatigue and pessimism about his future.  The Veteran also reported "sporadic suicidal ideation," but denied past suicide attempts or having a plan to harm himself and later it was noted that he denied any homicidal ideation.  The Veteran also reported compulsive behaviors and panic symptoms.  The Veteran denied hallucinations or delusions and reported no problems with maintaining hygiene and other daily activities.  The Veteran reported being uncomfortable in crowds and that he often gets irritated because people are "rude."  The Veteran reported that he believed his symptoms have "significantly interfered" with the quality of his relationships and reported having a "good" relationship with his children and grandchildren.

Under the mental status examination section, the examination report noted that the Veteran was neatly groomed and his speech was within normal limits.  The examination report noted "slight impairments in memory, attention, and concentration on cognitive tasks" and the Veteran reported having difficulties with focusing and concentrating "due to his mind wandering."  The Veteran was noted to be alert and oriented to time and place.  Diagnoses were provided of PTSD, major depressive disorder (MDD) and obsessive compulsive disorder (OCD) and a GAF score of 48 was provided.  The Board notes that GAF scores are a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders 32 (4th ed. 1994)).  GAF scores ranging from 41 to 50 reflect serious symptoms or any serious impairment in social or occupational functioning.  The examination report noted that the Veteran reported intrusive memories, thoughts and nightmares of his traumas, avoidance behaviors and emotional distress associated with his traumas and hyperarousal symptoms.  The Veteran reported that these symptoms "have contributed to difficulties getting along with others in his work environment and isolation and detachment in his home environment."  The examination report noted that the Veteran's PTSD "exert[s] a severe impact on his social functioning and a moderate degree of impairment on his occupational functioning."  

In April 2011, the Veteran was afforded a general VA examination.  This examination reported noted that after service the Veteran went back to school and worked as a nurse, that he also worked as a counselor to youth and that he had worked as a bus driver or truck driver and was a driver currently.  Under the psychiatric section, it was noted "[n]ormal effects on mood, judgment, behavior and comprehension or comment.  No hallucinations or delusions."  The examination report deferred commenting on the effect of the Veteran's service-connected PTSD on his employability to the psychiatric examination.  

In June 2011, the Veteran was afforded a VA PTSD examination.  The examination report noted that "[s]ince 2008 up until the present time," the Veteran was working 30 hours a week as a driver.  The Veteran subjectively noted multiple complaints, to include anger, anxiety, hate, sadness, memory loss, confusion, fear, sexual performance and frustration dealing with people.  Under the mental status examination section, the examination report noted that the Veteran was "reasonably kempt" and that his speech was within normal limits.  The Veteran denied any hallucinations.  The Veteran reported compulsive behaviors.  The Veteran "described his mood as terrible, confused, angry, fearful, no friends, I don't trust anybody."  The Veteran denied suicidal or homicidal ideation and any history of suicidal or assaultive behavior.  The examination report noted that "[t]here was no evidence of impaired capacity to take care of himself."  The Veteran reported feelings of inadequacy and worthlessness "most of the time," hopelessness "all the time," that he had no energy, interests, hobbies or libido and that he was irritable and tearful.  Regarding relationships and social functioning, the examination report noted that the Veteran had "a good relationship with his brother, his oldest son and daughter-in-law, and his two grandsons.  He has no friends."  It was also noted that the Veteran had problems with his bosses.  It was noted that the Veteran had "no motivation to complete everyday household tasks."  The examination report noted that the Veteran had daily recurrent and intrusive distressing recollections of traumatic events, recurring nightmares two to three times per week, persistent avoidance of stimuli associated with the traumas and avoidance of activities and situations (particularly crowds) that arouse recollection of the traumas.  It was noted that the Veteran had markedly diminished interest in significant activities, felt detached from others and had a restricted range of affect.  Additionally noted were symptoms of difficulty with sleep at times, irritability, hypervigilance and exaggerated startle response.  The examination report noted that "[t]here are periods of remission in that the [V]eteran is able to work, albeit stressful."  Diagnoses were provided of chronic PTSD, severe recurrent MDD and OCD.  A GAF score of 50 was provided.  The examination report noted that the intensity of the Veteran's service-connected PTSD and depression had increased since his last examination.  The examination report noted that "[t]he [V]eteran's PTSD symptoms have minimal negative impact on his ability to obtain and maintain physical or sedentary employment as witnessed by the fact that he is working full time.  However, he finds this work extremely stressful."  The examination report further stated that the "[t]he [V]eteran's impaired thought processes and communication skills are expected to cause significant interference with his social functioning."

The Veteran was afforded another VA PTSD examination in January 2015.  Diagnoses were noted of PTSD, MDD and OCD.  The examination report referenced symptoms of reexperiencing, avoidance, negative cognitions, hyperarousal, sleep interference, depressed mood, anhedonia and compulsive behaviors.  The examination report noted that the Veteran's mental diagnoses resulted in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The Veteran reported social interference with family and social relationships and that when he was working two and a half years ago, "he felt irritable and at times hypervigilant but that he was able to manage these symptoms on the job."  The examination report noted that the Veteran "continues to experience marital conflict," that the Veteran lives with his stepson, wife and two children and that his grandchild "keeps me going."  The Veteran reported that he "continues to isolate from others outside the family."  It was noted that while the Veteran "lacks initiative at times to go out and engage in social activities," he recently attended meetings of a state Democratic convention as a delegate (though he had to return a second time due to hypervigilance in the crowd on the first try).  It was noted that the Veteran last worked approximately two and a half years ago and that he drove a van full-time for four years.  It was noted that "[a]lthough there were aspects of the job that he did not like - including people behind him (hypervigilance)...he reported that he was able to manage his irritability so that it didn't interfere with his job performance or professionalism."  It was noted that he left this job when he injured his knee, which required surgery.  Following surgery, he searched for jobs for approximately one year and could not find employment.  It was noted that prior to driving a van, the Veteran drove a limo, that he was a performing artist/musician until 2006 and had a past history in the 1980s as a counselor in the prison system. The Veteran noted "some difficulty with concentration" and that this "interferes with occupational functioning."  It was noted that the Veteran had nightmares several times a month, that he was sleeping four or five hours a night secondary to depressive ruminations and reexperiencing symptoms and that he reported depressed mood and anhedonia, but denied feelings of worthlessness or hopelessness.  Compulsive symptoms were noted.  The examination report noted intrusive symptoms associated with the Veteran's traumatic events, including recurrent distressing dreams, intense or prolonged psychological distress and marked physiological reactions to cues of the traumatic events.  It was also noted that there was persistent avoidance of stimuli associated with the Veteran's traumatic events.  The examination report also noted negative alterations in cognitions and mood associated with the Veteran's traumatic events, to include persistent and exaggerated negative beliefs or expectations about oneself, others or the world; markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from others; and persistent inability to experience positive emotions.  It was also noted that the Veteran suffered from marked alterations in arousal and reactivity associated with his traumatic events, to include irritable behavior and angry outbursts (with little or no provocation) typically expressed as verbal or physical aggression toward people or objects, hypervigilance, exaggerated startle response, problems with concentration and sleep disturbance.  Additional symptoms were noted of depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss (such as forgetting names, directions or recent events), flattened affect and disturbances of motivation and mood.  It was noted that the Veteran was "groomed and dressed appropriately," that his speech was normal and that he was alert and oriented to time and place.  It was also noted that there was no suicidal or homicidal ideation, no hallucinations, that the Veteran's thought processes were linear, relevant and goal-directed and that the Veteran's memory was intact.  The examiner noted that the Veteran's psychiatric symptoms had not increased or decreased since his last VA examination.  The examination report noted that "[w]ith respect to employability, while the [V]eteran experiences significant psychiatric symptomatology, he reports that he has been able to manage psychiatric symptoms on the job" and that the Veteran cited physical limitations as the "primary reason for not being employed."  The examiner provided an opinion that the Veteran's service-connected PTSD had "a moderate negative effect on his ability to obtain or maintain gainful employment, whether physical or sedentary" and that his "symptoms do not prevent the [V]eteran from obtaining or maintaining gainful employment, whether physical or sedentary."    

Also of record are various VA treatment records.  A September 2009 VA treatment note referenced that the Veteran's service-connected PTSD had "a significant and impairing impact on his daily functioning" and that the Veteran reported "ongoing struggles with [symptoms] of PTSD, depression, and anger/irritability."  No history of suicide attempts was noted.  The Veteran reported having a good relationship with his sons and that beyond his wife, he tends to isolate.  It was noted that the Veteran worked as a driver.  The Veteran's highest grade completed was noted as "13+."  The Veteran's behavior was noted as reasonable, his speech as normal, his mood as angry/irritable, no perceptual disturbances (hallucinations, illusions) were noted, thought process was noted as normal and coherent, no suicidal or violent ideation was noted and his memory was noted to be intact.  A diagnosis was provided of chronic PTSD and MDD.  A GAF score of 52 was noted.  The Board notes that GAF scores ranging from 51 to 60 reflect moderate symptoms or moderate difficulty in social or occupational functioning.  An October 2009 VA treatment note referenced that the Veteran was employed as a truck driver.  This note referenced symptoms of loss of libido, angry mood most of the time, irritable, appetite increased because of boredom (later noted as increased eating out of boredom), low energy, "concentration OK at work but not at home," feels sad, wishes he was dead and a loss of pleasure.  The last suicidal thoughts were noted to be six to seven weeks ago.  It was noted that the Veteran enjoyed spending time with his grandchildren.  Symptoms were noted of difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, recurrent, intrusive, distressing memories, anhedonia, restricted affect and social isolation.  No inpatient hospitalizations were noted.  The Veteran's speech was noted to be normal, delusions and hallucinations were not noted, his thought process was noted to be logical and his judgment was noted to be poor.  No homicidal ideation was reported, but suicidal ideation was reported "[a]t times."  Diagnoses of PTSD and MDD were noted, with a GAF score of 50.  A January 2010 VA treatment note was from the same provider as the October 2009 VA treatment note and was substantively similar.  The January 2010 VA treatment note stated that the Veteran no longer thought of suicide or wanted to be dead.  It stated that the Veteran used to be an entertainer for years, but no longer wanted to do this because of low motivation.  The Veteran's judgment was noted to be fair.  GAF scores of 50 and 53 were provided.       

An October 2010 VA treatment note was from Dr. L.M.  The Veteran was noted to be appropriately dressed and groomed, to have normal speech, to have an angry mood and affect, to have racing and scattered thought process and to not have suicidal or homicidal ideation.  Diagnoses were provided of PTSD and depression, with a GAF score of 45.  Other VA treatment notes from this provider were substantively similar.  A December 2010 VA treatment note from Dr. L.M referenced the Veteran as appropriately dressed and groomed, as having irritable and euthymic affect, as having ruminative thought process and not having suicidal or homicidal ideation.  A GAF score of 45 was again provided.  A February 2012 VA treatment note from Dr. L.M referenced the Veteran as appropriately dressed and groomed, as having linear thought process and as not having suicidal or homicidal ideation.  A GAF score of 45 was again provided.  An April 2013 VA treatment note from a different provider referenced that the Veteran was now unemployed and was "having a difficult time planning further employment, appreciates that symptoms of both PTSD and COPD make new employment very unlikely."  The note stated that the Veteran "denies feeling depressed every day for most of the day, but certainly having days when he experiences anhedonia, anxiety, irritability, and when past traumatic experience from his service are intruding in his day to day thinking."  The Veteran denied suicidal or homicidal ideation, as well as hallucinations.  The Veteran was noted to be casually dressed, to have intact speech and to have linear thought process.  An October 2013 VA treatment note was again from Dr. L.M. and was substantively similar to the prior notes from this provider.  The note referenced the Veteran as appropriately dressed and groomed, to have normal speech, as having linear thought process, as not having delusions or hallucinations and as not having suicidal or homicidal ideation.  A GAF score of 45 was again provided.  A February 2014 VA treatment note referenced an increase in medication due to an increase in hyperarousal and traumatic nightmares "that was precipitated by his recent SC disability hearing."  A March 2014 VA treatment note from Dr. L.M. noted that "[c]hronic PTSD symptoms co[nt]inue to affect all areas of his functioning, including employment."  The note referenced the Veteran as appropriately dressed and groomed, to have normal speech, as having linear thought process, as not having delusions or hallucinations and as not having suicidal or homicidal ideation.  A June 2014 VA treatment note from Dr. L.M. was substantively similar.  A September 2014 VA treatment note from Dr. L.M. was also substantively similar and also noted that the Veteran reported he was "stable" and "improving."  A September 2014 VA treatment note referenced the Veteran's case being remanded by the Board and an increase in medication due to exacerbation of the Veteran's PTSD hyperarousal symptoms.                   

Two letters dated June 2014 are of record from Dr. L.M.  The first letter noted that the Veteran had been enrolled within the writer's PTSD clinic since October 2010 and that the writer had reviewed the Veteran's electronic mental health and medical records dating back to 1997 and that the writer was "familiar with his mental health history and current functioning."  The letter stated that the Veteran "endorses total occupational and social impairment due to such symptoms as" and then proceeded to list the symptoms provided under the General Formula for a 100 percent disability rating.  The letter also stated that "[t]he [V]eteran has been unemployed for the past two years due to a combination of his worsening PTSD symptoms and the treatments for the progression of his medical problems." The second letter from the same writer stated that the Veteran had "been unable to work in his field as a transportation specialist since 2012, due to the progression of his PTSD symptoms and his medical disorders."

The Veteran also testified at two hearings.  At the May 2012 DRO hearing, the Veteran's representative referenced that the Veteran was depressed, that him and his wife live in separate rooms and that "[h]e does not have any friends."  The Veteran testified about a prior job as a limo driver, stated that it was difficult to have people behind him and that he had to give up that job.  The Veteran testified that he had been working six hours a day as a driver.  The Veteran testified that his depression kept him in bed for long periods of time, that he did not have the energy to do things around the house and that he occasionally called in sick because of his depression.  The Veteran testified that he did not socially interact with people beyond work and that he was able to get along with most people, but that he does not have a circle of friends or go out and socialize.  The Veteran reported having obsessional rituals.  The Veteran also testified that he did not go to family functions and his representative stated that he avoided crowds.  The Veteran also stated that he had "a lot of confusion going on sometimes."  

At the November 2013 Board hearing, the Veteran's representative stated that the Veteran's last day of work was in July 2011 as a driver.  The representative stated that since that time, the Veteran had tried to find other work but had "failed miserably."  The representative state that the Veteran's PTSD symptoms had gotten worse, that he stayed at home in his room, that he did not socializing with anybody, that he had no relationship with his wife and had no friends.  The representative stated that the Veteran had "some immediate family that he will see on occasion."  The Veteran stated that he had looked for work after his surgery and that his "heart wasn't in it."  The Veteran discussed his previous job as a driver and that he "had a really rough time the last year" and "it just got to be more than I could handle anyway."  The Veteran stated he rarely or no longer fished or performed as a vocalist, which were prior interests.  The Veteran stated that he had prior jobs as a driver, an entertainer and a counselor.  The Veteran stated that he got into "a lot of fights with my superiors on the job," and that he "would blow up from time to time," but that he "never hurt anyone but it got close a couple of times."  The Veteran stated that he stays in his room "because in there I can't hurt anybody."  The Veteran also indicated that he see one of his sons and grandchildren "once in a while."  The Veteran reported "constant nervousness, anxiety" and "crying a lot and which is kind of embarrassing."  The Veteran also reported that he had contemplated suicide, but that he did not know if he would ever follow through.  He further stated that "I can't work.  My whole life is a mess.  I basically don't communicate with anyone."  The VLJ asked the Veteran, if he were still working as a driver, what kind of impairment would his PTSD have on his job and the Veteran referenced a fear of what was happening behind him while driving and being afraid of dealing with somebody if there was an accident, as he appeared to reference getting in a fight over such an accident.  The Veteran also discussed that he gets "the shakes" and he cannot hold his hands still.  He further stated that "it's just so many things that affects you in a day's work and it makes it to the point it's just too difficult to do."  The Veteran also referenced having memory problems and that he stays angry.                 

Also, various other statements from the Veteran are of record that also discussed his symptomatology.  In an April 2011 statement the Veteran stated that he avoids family and crowds and that he did not have friends or the desire to be around anyone.  In another April 2011 statement the Veteran referenced having memory problems with respect to the route he had to drive for work.        

Additionally, various lay buddy statements are also of record.  A statement received in May 2015 from R.S. noted that R.S. had known the Veteran for more than thirty years.  The statement noted that the Veteran spends much of time in his bedroom, that he seems depressed, has gained weight, does not take pride in his appearance and looks scruffy most of the time.  The statement also referenced the Veteran's isolation from his family and friends and the he often declines invitations to social occasions.  The statement also referenced that the Veteran's memory appeared to be affected.  A statement received in June 2012 from M.E. indicated that the writer was a coworker of the Veteran's and that the Veteran had difficulty coping with high stressed situations and that he could have unprovoked irritability with periods of possible violent outbursts.  A statement received in June 2012 from J.A. indicated that the writer was a coworker of the Veteran's and that the Veteran had a hard time dealing with difficult or stressful situations at work, that he had obsessive habits, that he had on multiple occasions spoken vulgarly and illogically and that many of the Veteran's behaviors "inhibit his ability to successfully go through a work day."  A statement received in June 2012 from the Veteran's spouse described the Veteran's symptomology, including that when trying to have a conversation with the Veteran "[h]e will get confused and say things backwards or just walk away and get mad/confused," his avoidance of loud noises from his grandkids and that he does not care about his looks.  A statement received in February 2011 was also from the Veteran's spouse and described the Veteran's symptomology, including noting that the Veteran "gets a little confused with his words they seem come out backwards or out of order."        

After reviewing the evidence record, the Board concludes that a disability rating in excess of 70 percent for the Veteran's service-connected PTSD is not warranted.  Specifically, a disability rating of 100 percent is not warranted because the preponderance of the evidence is against a finding that the Veteran has total occupational and social impairment. 

The Veteran's service-connected PTSD is manifested by a variety of symptoms, to include intrusive thoughts and memories, nightmares, loss of interest in previously enjoyed activities, irritability, anger, poor concentration, hypervigilance, compulsive behaviors, exaggerated startle response, anhedonia, anxiety, suspiciousness, chronic sleep impairment, mild memory loss (such as forgetting names, directions or recent events), flattened affect and disturbances of motivation and mood.  Taken as a whole, the Board finds that the Veteran's symptoms and disability picture are of the level of severity contemplated by the 70 percent disability rating.  There is no medical or lay evidence indicating that the Veteran's service-connected PTSD has resulted in symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), or disorientation to time or place, or other symptoms on par with level of severity contemplated by the 100 percent disability rating under the General Formula.

With respect to gross impairment in thought process or communication, this is not shown by the evidence of record.  While there appears to be some impairment in thought process and communication, such as shown by the Veteran's spouse's statements received in February 2011 and June 2012 discussed above, the Veteran's symptomatology does not rise to the level of severity contemplated by the 100 percent disability rating criteria and seems more appropriately considered under the 70 percent disability rating criteria, which contemplates such symptoms as speech intermittently illogical, obscure or irrelevant.         

With respect to persistent delusions or hallucinations, this is not shown by the evidence of record.  For example, the August 2009, June 2011 and January 2015 VA PTSD examination reports noted no hallucinations.  

With respect to grossly inappropriate behavior, the Veteran's behavior, while at times inappropriate, is not shown by the evidence of record to be of the severity of grossly inappropriate. 

With respect to persistent danger of hurting self or others, this is not shown by the evidence of record.  For example, the June 2011 and January 2015 VA PTSD examination reports noted no suicidal or homicidal ideation.  While some mention was made to suicidal ideation at different points, this did not rise to the level of severity of "persistent danger of hurting self."  Also, while a lay statement from M.E. received in June 2012 referenced the Veteran having unprovoked irritability with periods of possible violent outburst and the Veteran testified at the November 2013 Board hearing that he "never hurt anyone but it got close a couple of times" and referenced staying in his room "because in there I can't hurt anybody," the Veteran's symptomatology does not rise to the level of severity of "persistent danger of hurting others."  The Veteran's symptomology seems more appropriately considered under the 70 percent disability rating criteria, which contemplates such symptoms as suicidal ideation and impaired impulse control (such as unprovoked irritability with periods of violence).  

With respect to intermittent inability to perform actives of daily living (to include maintenance of minimal personal hygiene), this is not shown by the evidence of record.  For example, the August 2009 VA PTSD examination report noted that the Veteran was neatly groomed, the June 2011 VA PTSD examination report noted that the Veteran was "reasonably kempt" and the January 2015 VA PTSD examination report noted that the Veteran was groomed and dressed appropriately.  There is some evidence of record regarding the Veteran neglecting his hygiene, to include a statement received in June 2012 from the Veteran's spouse that the Veteran did not care about his looks and the statement received in 2015 from R.S. that the Veteran did not take pride in his appearance and looks scruffy most of the time.  The Veteran's symptomology seems more appropriately considered under the 70 percent disability rating criteria, which contemplates such symptoms as neglect of personal appearance and hygiene.  

With respect to disorientation to time or place, this is not shown by the evidence of record.  For example, the August 2009 and January 2015 VA PTSD examination reports noted that the Veteran was oriented to time and place.    

With respect to memory loss for names of close relatives, own occupation or own name, this is not shown by the evidence of record.  While there is evidence of some memory impairment, such as noted in the January 2015 VA PTSD examination report, which noted mild memory loss, such as forgetting names, direction or recent events, this does not rise to the level of severity contemplated by the 100 percent disability rating criteria.   

Based on the evidence of record, the Board concludes that the Veteran does not suffer from total occupational and social impairment.  The most recent January 2015 VA PTSD examination report did not indicate that there is total occupational and social impairment as contemplated by the rating schedule due to the Veteran's service-connected PTSD.  The Board acknowledges the June 2014 letter from Dr. L.M. that stated that the Veteran "endorses total occupational and social impairment due to such symptoms as" and then proceeded to list the symptoms provided under the General Formula for a 100 percent disability rating.  However, as discussed above, the evidence of record does not show the symptoms (or other symptoms on par with the level of severity) listed by Dr. L.M.  Reviewing the evidence of record as a whole, while the evidence of record does indicate that the Veteran has social impairment, it is not total social impairment, as the evidence shows that he has some level of relationship with members of his family (to include his children).  Also, the January 2015 VA examination report referenced that the Veteran recently attended meetings of a state Democratic convention as a delegate.  Also, while the evidence of record does show that the Veteran has occupational impairment, it does not rise to the level of total occupational impairment, as he previously had worked and the January 2015 VA examination report noted that "while the [V]eteran experiences significant psychiatric symptomatology, he reports that he has been able to manage psychiatric symptoms on the job" and that the Veteran cited physical limitations as the "primary reason for not being employed."  Again, the Board acknowledges the June 2014 letter from Dr. L.M., but finds that the overall evidence of record indicates that the Veteran's service-connected PTSD is not manifested by total occupational and social impairment.  Taken as a whole, the Board finds that the Veteran's symptoms and disability picture are of the level of severity contemplated by the 70 percent disability rating, which contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The evidence shows that the Veteran's service-connected PTSD symptoms are significant, which is reflected by the 70 percent disability rating currently assigned.  

In sum, the Veteran's symptoms are of the severity contemplated by the 70 percent disability rating criteria, and not higher.  It is noted that all psychiatric symptoms have been considered in reaching the above conclusion. See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The evidence of record does not reflect that the Veteran suffers from total occupational and social impairment as a result of his service-connected PTSD, and as a result, entitlement to a disability rating in excess of 70 percent for his service-connected PTSD is not warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

D.  Extraschedular Rating

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See id. at 115.  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Id.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.

The first Thun element is not satisfied.  The Veteran's service-connected PTSD is manifested by a variety of signs and symptoms, to include intrusive thoughts and memories, nightmares, loss of interest in previously enjoyed activities, irritability, anger, poor concentration, hypervigilance, compulsive behaviors, exaggerated startle response, anhedonia, anxiety, suspiciousness, chronic sleep impairment, mild memory loss (such as forgetting names, directions or recent events), flattened affect and disturbances of motivation and mood.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule as part of the General Rating Formula for Mental Disorders (General Formula).  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  The General Formula contemplates varying degrees of social and occupational impairment based on a wide range of symptomatology, including the Veteran's listed symptoms.  See id.  Further, additional symptoms have also been noted, to include symptoms of diminished interest in sex or decreased libido; food cravings, increased appetite and eating out of boredom; and "the shakes" and not being able to hold his hands still.  While these symptoms may not be specifically contemplated by the rating criteria described above, again, the General Formula contemplates varying degrees of social and occupational impairment based on a wide range of symptomatology.  As such, assuming (without deciding) that these symptoms are associated with the Veteran's service-connected PTSD, any impact they may have had on the Veteran's social and occupational functioning is considered under the General Formula. 

Given the variety of ways in which the rating schedule contemplates occupational and social impairment due to a mental disorder, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  In short, there is nothing exceptional or unusual about the Veteran's service-connected PTSD because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  As such, the evidence of record does not warrant referral for an extraschedular rating.

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, the Veteran or his representative have not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is warranted under Johnson.

II.  TDIU Claim

Considering the favorable outcome detailed below as to the grant of entitlement to a TDIU, VA's fulfillment of its duties to notify and assist with respect to the Veteran's TDIU claim need not be addressed.

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total and where it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2014).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 4.16, 4.19 (2014); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran's service-connected disabilities include PTSD (assigned a 70 percent disability rating from July 2009), tinnitus (assigned a 10 percent disability rating from July 2009) and a bilateral hearing loss disability (assigned a noncompensable (0 percent) disability rating from July 2009).  The Veteran's combined disability rating is 70 percent, effective from July 2009.  As the Veteran has a single service-connected disability rated at 60 percent or more (PTSD rated at 70 percent) and a combined disability rating of 70 percent, the threshold requirements for a TDIU are met.  38 C.F.R. § 4.16(a) (2014).

While the Veteran is also service-connected for tinnitus and a bilateral hearing loss disability, the Veteran has primarily contended that he is entitled to a TDIU based on his service-connected PTSD.  See March 2011 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) (listing PTSD and depression as the service-connected disabilities that prevent the Veteran from securing or following any substantially gainful occupation).  As such, the Board will limit its analysis to whether the Veteran is entitled to a TDIU based solely on his service-connected PTSD.  

With the threshold requirements satisfied, the Board finds that there is at least an approximate balance of positive and negative evidence as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD.

On the March 2011 VA Form 21-8940, the Veteran listed prior jobs in the 2000s as a driver, including from June 2009 to present.  The Veteran indicated that he had received a high school education, though as noted above, there is some evidence that he may have had additional education beyond high school.  On a VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits) received in April 2011, the Veteran's employer noted that the Veteran was a transportation specialist (driving) and that he began work in June 2008.  At the May 2012 DRO hearing, the Veteran testified that he was working six hours a day as a driver.  At the November 2013 Board hearing, the Veteran's representative testified that the Veteran's last day of work as a driver was in July 2011.  The January 2015 VA examination report noted that the Veteran last worked approximately two and a half years ago, which would be sometime in the middle of July 2012.  While it is not clear the exact date that the Veteran stopped working as a driver, it is clear that at some point during the appeal period he stopped working.  At the November 2013 Board hearing, the Veteran's representative testified that the Veteran had tried to find work after his job as a driver ended, but that he had "failed miserably."       

Various evidence of record was discussed in depth in the above section relating to the Veteran's PTSD claim.  With respect to the Veteran's TDIU claim, the Board highlights the following evidence: an April 2013 VA treatment note that was not from the Veteran's usual provider (not Dr. L.M.) which noted that the Veteran was now unemployed and was "having a difficult time planning further employment, appreciates that symptoms of both PTSD and COPD make new employment very unlikely" and the two June 2014 letters from Dr. L.M., with one letter noting that "[t]he [V]eteran has been unemployed for the past two years due to a combination of his worsening PTSD symptoms and the treatments for the progression of his medical problems" and the other letter stating that the Veteran had "been unable to work in his field as a transportation specialist since 2012, due to the progression of his PTSD symptoms and his medical disorders."  There is additional evidence, to include the August 2009, June 2011 and January 2015 VA examination reports that did not support a finding that the Veteran's service-connected PTSD resulted in an inability to secure or follow a substantially gainful occupation.  Upon review of the evidence of record, however, the Board concludes that there is an approximate balance of positive and negative evidence as to the question of whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD.  When there is an approximate balance of positive and negative evidence, the Board must resolve such reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).  As such, based on the evidence of record and resolving reasonable doubt in the Veteran's favor, entitlement to a TDIU is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2014).

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a disability rating in excess of 70 percent for the Veteran's service-connected PTSD is denied.  

Entitlement to a TDIU is granted.



____________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


